Citation Nr: 0204571	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  95-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for status post-
extensor tenotomy of the second, third, and forth toes of the 
left foot, with residual hammer toe formation, and plantar 
calluses, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for status post-
extensor tenotomy of the second, third, and forth toes of the 
right foot, with residual hammer toe formation, and plantar 
calluses, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1959 to April 1963, 
with 18 years, 2 months, and 23 days of prior service.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Portland, Oregon, Regional Office (RO) 
of the Department of Veterans' Affairs (VA). 

This matter was previously before the Board in November 1997, 
wherein it was remanded for additional development.  The 
requested development having been completed, the case is 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  Current clinical studies show that the status post-
extensor tenotomy of the second, third, and forth toes of the 
left foot, with residual hammer toe formation, and plantar 
calluses is productive of a moderately severe disability.

2.  Current clinical studies show that the status post-
extensor tenotomy of the second, third, and forth toes of the 
right foot, with residual hammer toe formation, and plantar 
calluses is productive of a moderately severe disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 20 percent 
status post-extensor tenotomy of the second, third, and forth 
toes of the left foot, with residual hammer toe formation, 
and plantar calluses have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5284 (2001).

2.  The criteria for an increased evaluation of 20 percent 
status post-extensor tenotomy of the second, third, and forth 
toes of the right foot, with residual hammer toe formation, 
and plantar calluses have been met.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code  5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A VA examination report dated in January 1994 shows that the 
veteran reported a history of degenerative arthritis 
involving both feet.  He indicated that his trouble began in 
World War II, and that he had operations on both feet where 
he severed the tendons in doing tenotomies on 2nd, 3rd and 
4th toes of both feet.  He was said to be mildly diabetic, 
taking oral diabetic agents.  

He described pain in both feet and in the toes, as well as in 
the ball of the foot and on the left side around the area of 
the lateral malleolus.  The pain in the toes would 
occasionally wake him at night and he would use a pumice 
stone on occasion to sand off the calluses that would form 
over the ball of the foot.  He had pain with pressure over 
the metatarsophalangeal joints.  He believed that the pain in 
his toes had become progressively worse over the past few 
years.

Physical examination revealed a trace of edema of both feet 
and ankles.  He had a full range of motion of feet at the 
ankle joints.  The arches appeared normal.  There was a mild 
callus formation on the sole of both feet overlying the 
metatarsophalangeal joints.  Toes on both feet were slightly 
flexed with the third toe being slightly overlapped on both 
sides by the adjoining toes.  There was no marked claw toe or 
hammer toe.   Dorsal pedal pulses were palpable bilaterally 
but the posterior tibial pulse could not be palpated in 
either foot.  The feet were warm and appeared slightly 
cyanotic in the sitting position with the feet dangling.  
There was some tenderness to palpation overlying the 
metatarsophalangeal joints of both feet.

The veteran had normal posture, could walk without limping, 
and was able to squat, although, with difficulty.  He could 
rise on his toes and heels, but this would cause pain in the 
toes when he did so.  Function of the feet was said to be 
normal.  There was no specific deformity.  Gait appeared to 
be essentially normal, and there was no secondary skin or 
vascular changes that were noted.

Diagnostic testing revealed bilateral metatarsus varus hallux 
valgus change at the first metatarsophalangeal joint with the 
right side being worse than the left.  The diagnosis, in 
pertinent part, was metatarsus varus hallux valgus 
abnormality of both feet.

A VA hospital treatment record dated in November 1995 shows 
that the veteran underwent a right total knee arthroplasty.

A VA examination report dated in December 1996 shows that the 
veteran provided a history of having surgery in April 1970, 
for extensor and flexor tenotomies of the 2nd, 3rd and 4th 
toes bilaterally.  This was said to have healed without 
complication.  He had no further treatment since that time.

The veteran reported terrible intermittent pain in both feet, 
particularly in the joints of the toes.  He stated that this 
pain was made worse by any type of prolonged walking or any 
activities that required him to stand upon his toes.  He 
stated that the pain in his toes would radiate back in 
through the feet to the ankles making it difficult to walk.  
He stated that he could walk no farther than about a block 
without resting to take the weight off his feet.  He also 
complained of problems with driving for any length of time 
due to the pain in his feet.

Physical examination revealed  that the veteran's posture was 
normal while standing.  Squatting produced significant pain 
and discomfort in the toes at the metatarsophalangeal joint.  
He had significant pain during the squatting exercise as well 
as when rising upon his toes.  The supination and pronation 
of the ankles created no problems.  

Standing on heels, he experienced some pain in the feet, 
although not as significant as the pain when he was standing 
up on his toes.  He had difficulty in squatting and it was 
limited due to the pain he experienced in his right knee.  He 
was status post a total knee replacement of the right knee 
and was still receiving physical therapy treatment on that 
knee.

The third toe of the left foot appeared to be contracting 
into a hammer toe as well as the 2nd and 3rd toes of the 
right foot.  The veteran had very painful flexion of the toes 
when walking.  His gait was a heel to toe gait and there were 
no vascular changes or secondary skin changes noted.  The 
diagnosis was bilateral hallux valgus deformities, which were 
unchanged from January 1994; again, with associated pain and 
discomfort.

This case was before the Board in November 1997, but was 
remanded for additional development.  The Board directed that 
the veteran be examined by a VA orthopedic surgeon who had 
not previously examined him, in order to determine the nature 
and extent of severity of his service-connected bilateral 
foot disabilities.  

The examiner was requested to detail comprehensive findings 
regarding pain, discomfort, and functional limitations or 
loss produced by the service-connected right foot and left 
foot disabilities.  An assessment of any functional 
limitation or loss due to pain was also to be made.  
Additionally, the examiner was requested to opine whether the 
veteran's right foot and left foot, separately and combined, 
represented a truly exceptional or unusual disability 
picture.  See 38 C.F.R. § 3.321(b)(1) (2001).

A VA examination report dated in September 1999 shows that 
the veteran reported, in pertinent part, bilateral foot pain.  
He indicated pain of the entirety of both feet, aggravated by 
weight bearing in general.  He occasionally would have 
numbness and tingling of both feet, and would wear custom 
shoes.  He also reported metatarsal head pain over the heads 
of all metatarsals of both feet.

Physical examination revealed a very pronounced swelling of 
both ankles and both lower legs.  He had darkened skin 
pigmentation over both lower legs consistent with vascular 
insufficiency.  He would walk slowly, but his gait was 
intact.  Tandem gait was mildly ataxic.  He could mildly walk 
on heels and toes with increased complaints of right knee 
pain.

Measurements of the legs revealed right and left thighs 
measured 48 cm. The right calf measured 42 cm. and the left 
calf measured 43 cm.  He had +2 pitting edema of both lower 
extremities.  Deep tendon reflexes of both knees were 1-2+, 
both ankles were trace to 1+.  He had a well-healed anterior 
scar over the right knee which was 14 cm.  Sensory 
examination to light touch and pinprick was symmetrical in 
all areas of both lower extremities, with one exception of 
the lateral right knee, which was decreased.  Motor strength 
of all muscle groups of both lower extremities were 
symmetrical at 5/5.

Examination of the feet revealed very mild flexion 
contractures of the proximal interphalangeal joint of the 
second, third and fourth toes of both feet.  The distal 
interphalangeal joints of the second, third and fourth toes 
of both feet appeared to be ankylosed and were in neutral 
position.  He had some tenderness over the metatarsal heads 
of all the metatarsa of both feet with very minimal callous 
formation over the same areas of both feet.  The diagnosis, 
in pertinent part, was claw-toe deformities of the second, 
third, and fourth toes of both feet, requiring  tenotomies of 
the second, third and fourth toes of both feet.

The examiner added that the veteran had rather marked ongoing 
complaints of right foot pain which were not well documented 
at the time of the examination.  He had very mild flexion 
contractures of the proximal interphalangeal joints of the 
second, third, and fourth toes of the right foot with what 
appeared to be his ankylosed distal interphalangeal joints.  
The reason for his toe pain was not known.  He did have some 
mildly dropped metatarsal heads of both feet with some very 
minimal callous formations.  Although these might have been 
marginally painful, it was unclear why these caused vast 
amounts of pain and discomfort.  It was noted that the reason 
for his disability of both feet was beyond the comprehension 
of the examiner.

A private medical record dated in April 2000 shows that the 
veteran was being seen for regular diabetic foot care.  It 
was unsafe for him to provide self-care due to poor vision 
from glaucoma.  He was said to have been treated for 
onychomycosis, diabetic sensory neuropathy, painful diabetic 
neuropathy, lower extremity edema, tailor bunions, plantar 
atrophy, arteriosclerosis, diabetic ulcer, and sesamoiditis.

A VA examination report dated in June 2000 shows that the 
veteran reported a history of difficulty with his feet 
because of hammer toes and calluses on the feet.  He 
described that his feet had been a marked problem to him 
because of his diabetes.  He was under the almost constant 
care of his chiropodist or podiatrist because of his feet.  
He would get calluses and nail problems because he was unable 
to take care of his own feet.

Physical examination revealed that the lower extremities had 
2.5+ pitting edema of both ankles and feet up to the knee 
level.  He had a lot of difficulty getting around in the 
examining room and getting up onto the examining table and 
even in getting down from the examining table.  He tried to 
walk without a limp but did have a mild limp when he would 
walk.  The ankles were moderately swollen.  Both ankles 
dorsiflexed only 5 degrees.  

Both ankles flexed only about 15 degrees.  This might have 
been due partially to the edema in the lower extremities.  
There was brownish venous discoloration of both legs.  There 
was no sore on either leg or foot.  There was a 3.5-inch 
fresh scar in the old scar from the knee replacement, which 
was an anterior scar.  There was some deformity of the fourth 
toe on each foot.  The toes, however, lined up reasonably 
well.  The metatarsophalangeal joints at the base of the toes 
were both extremely tender.  Dorsiflexion of the toes was 
only 15 degrees. There was no plantar flexion possible at the 
metatarsophalangeal joints at the base of the toes.  He was 
exquisitely tender at the plantar surface of the 
metatarsophalangeal joint of the great toe bilaterally.  
There was a callus which had been thinned from being properly 
trimmed, under both of these joints.  He also had a thinned 
callus in the mid-metatarsophalangeal region of the soles of 
both feet.

The veteran wore orthopedic shoes with an orthopedic pad in 
his shoes.  These shoes worked very well for him.  They were 
prescribed by the VA Hospital at his last visit.  The inserts 
would do a nice job of padding his feet within his shoes. 
These inserts were made for him by his podiatrist.

The diagnosis, in pertinent part, was bilateral diabetic 
sensory neuropathy of both feet, with tailor's bunions, 
plantar atrophy of both feet.  The examiner commented that 
the veteran had severe problems in both feet, due not only to 
his service-connected condition but to the underlying 
diabetic neuropathy and chronic swelling of both feet and 
both ankles.  His medical condition precluded any thought of 
employment.  His diminished range of motion of his knee and 
of both feet was compounded by many subjective but very real 
problems, which multiply the impairment of this veteran as 
far as lifestyle and employability of this veteran were 
concerned.  He was unemployable at the time.

A private medical record dated in November 2000 reveals that 
the veteran was a diabetic male with vision problems due to 
glaucoma who had been treated for several years.  He also had 
peripheral neuropathy causing lack of sensation to the feet, 
peripheral vascular disease, lower extremity edema and 
history of previous diabetic ulceration.  This placed him at 
a high risk for future diabetic foot problems, which 
necessitated regular professional diabetic foot care. 

A private medical record dated in August 2001 shows that the 
veteran was a diabetic male with complaint of painful 
diabetic neuropathy.  He had been taking Pamelor 10 mg, 1-2 
per night.  He stated that he did not feel as though the 
Pamelor was providing adequate relief, and he didn't like 
taking any more of it because he felt as though it would make 
him groggy each morning.  He also had a long term problem 
with lower limb swelling.  He stated he had obtained support 
stockings and had been using them quite a bit.  He added that 
they were comfortable, and he felt as though they were 
helpful.

Physical examination revealed moderate/severe lower extremity 
edema.  The veteran was not wearing his support stockings.  
His feet were warm to touch, dorsalis pedis and posterior 
tibial pulses were 0/4 bilaterally.  Skin was thin and dry 
bilaterally on the leg and foot.  Nails were yellowed, 
thickened, crumbly, mycotic appearing 1 through 5 
bilaterally.  Sensorium was absent as tested with 5.07 
monofilament.  There were plantar calluses to the first and 
fifth metatarsal heads bilaterally.  There appeared to be 
significant thinning to the plantar fat pad in this area 
which was contributing to the callous formation.  The 
impression was painful diabetic neuropathy, plantar atrophy, 
and diabetes. 


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The veteran's service-connected bilateral foot disability, 
which has been characterized as status post-extensor tenotomy 
of the second, third, and fourth toes of the right and left 
foot, with residual hammer toe formation, and plantar 
calluses, is currently rated as 10 percent disabling, 
respectively, pursuant to Diagnostic Code 5282 which provides 
the rating criteria for a hammer toe.  

Under this Code provision, the maximum 10 percent rating 
evaluation is warranted when all of the toes are involved, 
unilaterally, without claw foot.  A noncompensable evaluation 
is warranted where the disability involves single toes.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2001).  

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2001).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be carefully viewed as points of contact which are diseased.  
38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disabilities involving other foot injuries may be rated under 
Diagnostic Code 5284 wherein the maximum 30 percent 
evaluation is warranted where the disability is severe.  A 20 
percent is warranted where the disability is moderately 
severe, and a 10 percent is warranted where the disability is 
moderate.

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2001).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt in resolving each such issue.  See 
38 U.S.C.A. § 5107 (West Supp. 2001);  38 C.F.R. §§ 3.102, 
4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In pertinent part, the new law provides that upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
Supp. 2001).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West Supp. 2001).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(1)-(3) (West Supp. 2001).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such a notification shall (A) identify the records the 
Secretary is unable to obtain, (B) briefly explain the 
efforts that the Secretary made to obtain those records, and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(1)-(3) (West Supp. 2001).

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).



More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center in Walla Walla, Washington; the St. Mary Medical 
Center in Walla Walla, Washington; and the Blue Mountain Foot 
Specialists in Pendleton, Oregon.  The veteran had also 
indicated treatment by DFB, DPM; MLY, DPM, and TW, RN.  

The treatment records have been obtained from the respective 
facilities and have been associated with the veteran's claims 
folder.  The veteran has also been offered comprehensive and 
contemporaneous VA examinations.  The RO has obtained and 
associated with the claims file the medical treatment and 
examination reports identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issues on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the veteran's 
appeal.  In this case, the Board finds that the veteran is 
not prejudiced by its consideration of his claim pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claims through issuance 
of rating decisions, statement and supplemental statements of 
the case, and associated correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claims, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  There is no known additional evidence claimed by 
the veteran to exist which would substantiate his claims.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand of the veteran's 
claim to the RO for adjudication under the new law would only 
serve to further delay resolution of his claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Increased Evaluations

The veteran maintains that the 10 percent evaluation which 
has been assigned for left and right foot disabilities, 
respectively, does not accurately reflect the degree of 
disability that he currently experiences.

The veteran's service-connected bilateral foot disability is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5282, which would be consistent with 
findings of hammer toe wherein all the toes are involved, 
unilaterally, without claw foot.  This is the maximum 
evaluation permitted for a disability under this diagnostic 
code provision.

However, the Board has also examined other diagnostic codes 
pertinent to the rating of the feet for possible application.  
The Board has considered the criteria for a rating evaluation 
based upon the provisions of Diagnostic Code 5284.  

Pursuant to the criteria of this provision, the maximum 30 
percent rating is warranted for a severe foot injury.  A 20 
percent rating is warranted for moderately severe foot 
injury, and a 10 percent rating is warranted for moderate 
foot injury.

The examiner in the September 1999 VA examination determined 
that the veteran 
had claw-toe deformities of the second, third, and fourth 
toes of both feet, requiring  tenotomies.  The examiner 
commented that the reason for his vast amounts of foot and 
toe pain and discomfort was not known. 

The VA examiner in June 2000 revealed a diagnosis of 
bilateral diabetic sensory neuropathy of both feet, with 
tailor's bunions and plantar atrophy.  The examiner commented 
that the veteran had severe problems in both feet, due not 
only to his service-connected condition but to the underlying 
diabetic neuropathy and chronic swelling of both feet and 
both ankles.  The examiner, however, was unable to determine 
the degree of pain attributable to the service-connected 
disability as opposed to the diabetic neuropathy.

The August 2001 private medical record showed that the 
veteran had painful diabetic neuropathy, with moderate/severe 
lower extremity edema. There were plantar calluses to the 
first and fifth metatarsal heads bilaterally.  There appeared 
to be significant thinning to the plantar fat pad in this 
area which was contributing to the callous formation.  The 
impression was painful diabetic neuropathy, plantar atrophy, 
and diabetes. 

The Board finds that the above evidence demonstrates that the 
veteran's bilateral foot disability, with consideration of 
functional loss due to pain, warrants assignment of increased 
evaluations of 20 percent respectively for each foot under 
diagnostic code 5284 with application of the criteria under 
38 C.F.R. § 4.40, 4.45.  The veteran has a long documented 
history of bilateral foot pain.  The veteran also has a more 
recent history of diabetic neuropathy which has contributed 
to his bilateral foot disability.  

The examiners have not been able to differentiate the degree 
of disability attributable to the service-connected post-
extensor tenotomy of the second, third, and fourth toes of 
each foot, with residual hammer toe formation, and plantar 
calluses, and the nonservice-connected diabetic neuropathy.  

Taking all of the evidence into consideration, and resolving 
all reasonable doubt in the veteran's favor, the evidence of 
record shows a moderately severe disability of each foot.  
Thus a rating of 20 percent, respectively, is satisfied 
pursuant to Diagnostic Code 5284, with application of the 
criteria for functional loss due to pain under 38 C.F.R. 
§§ 4.40, 4.45.

The Board concludes that the veteran's disability is 
consistent with the application of Diagnostic Code 5284, and 
that diagnostic code is the most appropriate.  See Butts, 5 
Vet. App. at 538; Pernorio, 2 Vet. App. at 629.

The Board has also considered additional diagnostic codes 
pertinent to the rating of a foot disability for possible 
application.  In applying the law to the existing facts, the 
Board finds the objective medical evidence does not 
demonstrate that the veteran has severe tarsal or metatarsal 
bone malunion or nonunion; marked claw foot or bilateral claw 
foot with all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, or marked tenderness under metatarsal heads; or 
severe or pronounced acquired flatfoot.  Accordingly, a 
higher evaluation than 20 percent for each foot pursuant to 
Diagnostic Codes 5276, 5278, or 5283 would not be warranted.  

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2001).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  

The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban, 6 Vet. App. at 261-62.

The Board's review of the evidentiary record discloses that 
evaluation of the veteran's bilateral foot symptomatology 
under Diagnostic Codes 5284 in addition to 5282 would clearly 
constitute pyramiding compensating the veteran for identical 
manifestations under different diagnoses.

There is no competent evidence of separate and distinct 
symptomatology resulting from the veteran's bilateral foot 
disability as to warrant assignment of separate ratings.  
38 C.F.R. § 4.14.


Extraschedular Consideration

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service who possesses the 
delegated authority to assign such a rating in the first 
instance, pursuant to 38 C.F.R. § 3.321.  

In the Supplemental Statement of the Case dated in June 2001, 
the RO considered the provisions governing the assignment of 
an extraschedular evaluation for the veteran's bilateral foot 
disability.  Since this matter has been considered by the RO, 
the Board will, accordingly, consider the provisions of 
38 C.F.R. § 3.321(b)(1) (2001).  See also VAOPGCPREC 6-96.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning, 4 Vet. App. at 229.

A review of the claims does not show that the veteran's 
bilateral foot disability, on its own, has resulted in marked 
interference with employment or frequent periods of 
hospitalization.  In addition, there is no evidence that the 
veteran's service-connected bilateral foot disability 
presents an unusual disability picture.  While the Board 
acknowledges the veteran has exhibited moderately severe 
symptoms, such impairment is already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has pointed to none.  

In short, the veteran's service-connected post-extensor 
tenotomy of the second, third, and fourth toes of the feet, 
bilaterally, with residual hammer toe formation, and plantar 
calluses do not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1) (2001).  Accordingly, an extraschedular 
evaluation is not warranted. 



ORDER

Entitlement to an increased evaluation of 20 percent for 
status post-extensor tenotomy of the second, third, and 
fourth toes of the left foot, with residual hammer toe 
formation, and plantar calluses is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an increased evaluation of 20 percent for 
status post-extensor tenotomy of the second, third, and 
fourth toes of the right foot, with residual hammer toe 
formation, and plantar calluses is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.


? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

